        Case 4:20-cv-00047-BMM Document 67 Filed 11/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

LAURA ROUNDINE                          )
                                        )
      Plaintiffs,                       )            NO. CV-20-47-GF-BMM
                                        )
v.                                      )            ORDER
                                        )
ETHICON, INC. and                       )
JOHNSON & JOHNSON,                      )
                                        )
      Defendants.                       )


      THIS CAUSE came before the Court upon the Parties’ Joint Notice of

Settlement in Principle and Motion to Stay (“Joint Motion”) filed on November 20,

2020. The Parties request that this Court stay further proceedings in order to

finalize a global settlement of several hundred plaintiffs, including this case. The

Court having reviewed the Joint Motion and considered all other relevant factors, it

is hereby ORDERED AND ADJUDGED that:

      1.     The Joint Motion (Doc. 66) is GRANTED in part.

      2.     All further proceedings in this action are stayed, pending finalization

of the settlement agreement. Upon finalization of the settlement, the Parties shall

file dismissal papers in this action.




                                            1
        Case 4:20-cv-00047-BMM Document 67 Filed 11/23/20 Page 2 of 2



      3.     A status report is due to the Court on or before March 12, 2021 if the

case has not settled by then.

      DATED this 23rd day of November, 2020.




                                         2
